THE LAW OFFICE OF FREDERICK M. OBERLANDER, P.C.
                       28 Sycamore Lane (Box 1870)
                        Montauk, New York 11954
                             (212) 826-0357 T
                             (212) 202.7624 F
                             fred55@aol.com
                                                               July 12, 2019


The Hon. I. Leo Glasser, USDJ
Eastern District of New York
(by ECF)

Re:    98-CR-1101 U.S. v. Sater
       Request for Enlargement, FRCP 6


Your Honor:


The court may recall or take notice that I became a non-party respondent in this
matter in 2010, represented by Richard E. Lerner, Esq. That relationship has
not changed, and so I have never otherwise appeared in this matter, pro se or as
an attorney of record for any client.

I did however appear in 12-MC-150, In re Unsealing of 98-CR-1101 as attorney
of record for Lorienton Palmer, then a municipal official in Nassau who was
seeking to be heard in his private capacity on unsealing in 1101.

I represent a few clients who have not appeared here or in 150 but would like
to be heard briefly on the matter of unsealing. I am aware that on July 3, 2019,
this court directed, ECF 281, that all further submission be made within 10 days,
which by the counting rules would make them due this Monday, July 15, 2019.

I am making final a submission reflecting my client’s views and statements on
the matter, as well as requesting leave for them to intervene so they might be
heard. Presumably that makes this request for minor scheduling Article III relief
a conditional appearance on their behalf, prospectively.


                                                                               1
However, because I have been hospitalized for much of the last two months, a
good part of it in an induced post-surgical coma, I think it will be more than I
can handle, even with outsourcing to other lawyers to help me, to entirely finish
and upload by that time.

Consequently, I ask in my clients’ behalf that the court allow them, through me,
to submit these papers no later than Wednesday, July 17, 2019. The court may
be assured that if I can finish before then, I will do so.

Counsel for the government and for Mr. Sater have had prior notice in other
cases of my medical situation so I hope will neither be surprised nor object.


Thank you for your consideration,

/s/ Frederick M. Oberlander




                                                                               2
